—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vaccaro, J.), dated June 8, 1994, which, inter alia, upon reargument, denied her cross motion to serve a late notice of claim and an amended complaint on the New York City Transit Authority.
Ordered that the order is affirmed, without costs or disbursements.
It is undisputed that the New York City Transit Authority was not served with the plaintiff’s cross motion papers. The Supreme Court properly found, upon reargument, that it was without jurisdiction to grant the relief sought by the plaintiff as against the New York City Transit Authority, a nonparty to this action (see, Nowinski v City of New York, 189 AD2d 674).
In light of our determination we need not address the remaining issues raised by the plaintiff. Thompson, J. P., Ritter, Joy and Florio, JJ., concur.